          Case 2:20-cv-00061-SMB Document 18 Filed 06/16/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                     FOR THE DISTRICT OF ARIZONA
 8
 9       Yvonne Reed,                                      No. CV-20-00061-PHX-SMB
10                        Plaintiff,                       ORDER
11       v.
12       Cognizant Technology Solutions,
13                        Defendant.
14
15                 Pending before the Court is Defendant Cognizant Technology Solutions’ Motion to
16   Dismiss Plaintiff Yvonne Reed’s First Amended Complaint. (Docs. 8, 13, 14.) Instead of

17   responding, Ms. Reed filed a letter requesting that the Court alter when she filed her initial
18   complaint from January 9, 2020 to December 8, 2019, to which Cognizant responded.

19   (Docs. 16, 17.) After considering the pleadings, Ms. Reed’s motion will be denied, and

20   Cognizant’s will be granted.
21            I.      BACKGROUND
22                 Ms. Reed is a former employee of Cognizant Technology Solutions (“Cognizant”)

23   who was terminated on February 10, 2017. (Doc. 7 at 4.) After being fired, she filed a

24   complaint with the Equal Employment Opportunity Commission (“EEOC”) alleging that

25   Cognizant discriminated against her based on race, color, national origin and retaliation.1

26   1
       Although the Court must ordinarily rely on the pleadings in resolving a Rule 12(b)(6)
     motion to dismiss, it may nevertheless “consider certain [other] materials—documents
27   attached to the complaint, documents incorporated by reference in the complaint, or matters
     of judicial notice—without converting the motion to dismiss into a motion for summary
28   judgment.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); see also Khoja v.
     Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). Here, the Court will take
       Case 2:20-cv-00061-SMB Document 18 Filed 06/16/20 Page 2 of 5



 1   (Doc. 13-1 at 3.) Since the EEOC was “unable to conclude that the information obtained
 2   establishes [Ms. Reed’s] violations,” it dismissed her complaint and issued her a right-to-
 3   sue letter on September 10, 2019. (Id. at 2.) The letter informed her that “[she] may file a
 4   lawsuit against [Cognizant] under federal law based on this charge in federal or state court,”
 5   but also stated that “[her] lawsuit must be filed WITHIN 90 DAYS of [her] receipt of
 6   this notice; or [her] right to sue based on this charge will be lost.” (Id. (emphasis in
 7   original)). On January 9, 2020, one-hundred-and-twenty-one days after the EEOC issued
 8   the right-to-sue letter, Ms. Reed filed her complaint in this Court, and amended it thirteen
 9   days later. (Docs. 1, 7.) Because she initially filed her complaint more than ninety days
10   after the EEOC issued its right-to-sue letter, Cognizant moves to dismiss her Title VII
11   claim, the sole claim in her amended complaint, as time-barred under Federal Rule of Civil
12   Procedure 12(b)(6).
13      II.      LEGAL STANDARD
14            Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory
15   or the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
16   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To survive a motion to dismiss
17   under Rule 12(b)(6), a complaint must meet the requirements of Rule 8(a)(2). Fed. R. Civ.
18   P. 12(b)(6). Rule 8(a)(2) requires a “short and plain statement of the claim showing that
19   the pleader is entitled to relief,” so that the defendant has “fair notice of what the . . . claim
20   is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
21   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). In ruling on a Rule 12(b)(6)
22   motion to dismiss, the well-pled factual allegations are taken as true and construed in the
23   light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th
24   Cir. 2009). A complaint that sets forth a cognizable legal theory will survive a motion to
25   dismiss if it contains sufficient factual matter, which, if accepted as true, states a claim to
26   relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
27   Twombly, 550 U.S. at 570).
28
     judicial notice of Ms. Reed’s EEOC complaint and the right-to-sue letter she was issued.

                                                   -2-
       Case 2:20-cv-00061-SMB Document 18 Filed 06/16/20 Page 3 of 5



 1      III.    DISCUSSION
 2          Cognizant argues that Ms. Reed’s Title VII claim must be dismissed because her
 3   complaint was not filed within ninety days of receiving the EEOC’s right-to-sue letter.
 4   (Doc. 8 at 3-4.) As noted, Ms. Reed did not respond to Cognizant’s motion, which permits
 5   the Court to summarily grant it. See LRCiv 7.2(i) (“[I]f the unrepresented party or counsel
 6   does not serve and file the required answering memoranda, . . . such non-compliance may
 7   be deemed a consent to the denial or granting of the motion and the Court may dispose of
 8   the motion summarily.”). While the Court will not do such a thing here, Ms. Reed’s
 9   amended complaint will nevertheless be dismissed.
10          Because an untimely claim is not cognizable, its dismissal is required under Rule
11   12(b)(6). See Hoover v. Swift Transportation Co., No. CV-18-03314-PHX-JAT, 2019 WL
12   6135122, at *2 (D. Ariz. Nov. 19, 2019) (discussing dismissal under this Rule “when it is
13   clear from the face of the complaint that a plaintiff’s claims fall outside the applicable
14   statute of limitations”); see also Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir.
15   1980). Ms. Reed was required to file her complaint within ninety days of receiving notice
16   of the EEOC’s decision to dismiss her claim. Surrell v. California Water Service Co, 518
17   F.3d 1097, 1104 (9th Cir. 2008) (“Once a person receives an EEOC right-to-sue letter, she
18   has 90 days to file suit.” (citing 42 U.S.C § 2000e-5(f)(1)); see also Nelmida v. Shelly
19   Eurocars, Inc., 112 F.3d 380, 383 (9th Cir. 1997) (“This ninety-day period is a statute of
20   limitations. Therefore, if a claimant fails to file the civil action within the ninety-day period,
21   the action is barred.” (internal and external citation omitted)).
22          Here, both parties assume, without explicitly stating, that Ms. Reed received the
23   right-to-sue letter on the same day it issued, which was September 10, 2019. Accepting the
24   undisputed fact that she received the letter on this day, the Court finds that her Title VII
25   claim, brought one-hundred-and-twenty-one days later, is untimely. Cf. Surrell, 518 F.3d
26   at 1104.
27          Notwithstanding her claim’s untimeliness, however, and without challenging the
28   due date for bringing it, Ms. Reed unpersuasively requests that the Court simply alter when


                                                   -3-
         Case 2:20-cv-00061-SMB Document 18 Filed 06/16/20 Page 4 of 5



 1   her complaint was filed to make it timely. (Doc. 16 at 1.) She argues this is appropriate
 2   because the United States Postal Service (“USPS”) made it untimely by returning her first
 3   attempted submission by mail as undeliverable because it was incorrectly addressed.2 (Id.
 4   at 1, 10.) As Cognizant notes, Ms. Reed essentially asks the Court to equitably toll the
 5   ninety-day statute of limitations.3 (Doc. 14 at 2.) But Cognizant makes clear precisely why
 6   this is inappropriate. (See Doc. 17 at 2-5.) It argues that Ms. Reed has not diligently pursued
 7   her claim, precluding the equitable tolling doctrine’s application, because she (1) signed
 8   and dated the complaint on December 8, 2019, the eighty-ninth day after she received
 9   notice of her right-to-sue; (2) incorrectly addressed the envelope containing her complaint
10   when she eventually mailed her complaint; and (3) inquired about the whereabouts of her
11   incorrectly addressed mail on January 6, 2020, also over ninety days after receiving the
12   right-to-sue letter. (Id.) These things, Cognizant argues, show that Ms. Reed did not
13   diligently pursue her claim. The Court agrees.
14           Because Ms. Reed did not diligently pursue her Title VII claim, the Court will not
15   adjust when she filed her complaint to make it timely. Baldwin Cty. Welcome Ctr. v. Brown,
16   466 U.S. 147, 151 (1984) (“One who fails to act diligently cannot invoke equitable
17   principles [such as equitable tolling] to excuse that lack of diligence.”); see also Hoover,
18   2019 WL 6135122, at *2 (“The doctrine of equitable tolling may afford relief to an
19   untimely filer, but ‘only sparingly’ and not if ‘the claimant failed to exercise due diligence
20   in preserving [her] legal rights.’” (quoting Irwin v. Dep’t of Vet. Affairs, 498 U.S. 89, 96
21   (1990)). Signing a complaint that still had to be mailed on the eve of its due date, incorrectly
22   addressing the envelope it was mailed in, and inquiring about the USPS’s failure to deliver
23   incorrectly addressed mail almost a month after the ninety-day filing deadline expired does
24
25   2
       More specifically, Ms. Reed initially mailed her complaint to “United States District
     Court Arizona 401 W. Washington St. Ste 410,” not “Sandra Day O’Connor U.S.
26   Courthouse, 401 West Washington Street, Suite 130 SPC 1.” That mail was marked by the
     USPS as undeliverable on December 31, 2019.
27   3
       As held by the Ninth Circuit, “[t]he ninety-day period within which to file a civil action
     after dismissal of the charge by the EEOC is a statute of limitations subject to the doctrine
28   of equitable tolling.” Nelmida, 112 F.3d at 384 (citing Scholar v. Pacific Bell, 963 F.2d
     264, 266-67 (9th Cir. 1992)).

                                                  -4-
         Case 2:20-cv-00061-SMB Document 18 Filed 06/16/20 Page 5 of 5



 1   not show diligent pursuit.4 As a result, the Court refuses to apply the doctrine of equitable
 2   tolling to save Ms. Reed’s untimely claim, and her amended complaint will be dismissed
 3   without leave to amend because subsequent amendment would be futile. See Foman v.
 4   Davis, 371 U.S. 178, 182 (1962); see also, e.g., Cafasso, U.S. ex rel. v. General Dynamics
 5   C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011).
 6        IV.      CONCLUSION
 7              Notwithstanding that Ms. Reed does not oppose Cognizant’s motion, which permits
 8   the Court to summarily grant it, her Title VII claim is time-barred because she filed her
 9   complaint over ninety-days after the EEOC notified her of her right-to-sue. Since she failed
10   to diligently pursue her claim after that, the Court will not apply the equitable tolling
11   doctrine to save it. Thus, because the claim was not brought within the prescribed statute
12   of limitations and equitable tolling does not apply, Ms. Reed’s first amended complaint
13   will be dismissed without leave to amend.
14              Accordingly,
15
16              IT IS ORDERED DENYING Ms. Reed’s Amended Motion to Change File Date,
17   (Doc. 16);
18              IT IS FURTHER ORDERED GRANTING Defendant Cognizant Technology
19   Solutions’ Motion to Dismiss Plaintiff Yvonne Reed’s First Amended Complaint, (Doc.
20   8). Ms. Reed’s Amended Complaint, (Doc. 7), is dismissed with prejudice;
21              IT IS LAST ORDERED DIRECTING the Clerk of Court to terminate this case.
22
23              Dated this 15th day of June, 2020.
24
25
26
27
     4
      The Court also notes that nothing in Ms. Reed’s amended complaint would permit her to
28   prove that the statute of limitations was tolled or that her claim was otherwise timely
     brought. See Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206-07 (9th Cir. 1995).

                                                     -5-
